J-A07027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: I.F., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.F., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1212 MDA 2020

               Appeal from the Decree Entered August 14, 2020
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                   87174,
                          CP-06-DP-0000147-2019


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                                 FILED APRIL 14, 2021

        R.F. (“Mother”) appeals from the decree involuntarily terminating her

parental rights to her Child, I.F. who was born in July, 2019.1, 2 Because the

record supports the decision of the Orphans’ Court, we affirm the Decree.

        We glean the following summary of the relevant facts from the certified

record. In March, 2015, Berks County Children and Youth Services (“Agency”)

became involved with Mother and her other children as a result of Mother’s

lack of supervision, inappropriate physical discipline, unstable mental health,

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In a separate Decree, the court involuntarily terminated the parental rights
of Child's father, M.A. (“Father”), and any unknown father. Neither Father nor
any other unknown father is a party in this appeal.
2 The orphans’ court also changed Child’s permanency goal to adoption.
Neither Mother nor Father has appealed the change of goal.
J-A07027-21



inability to protect the children from domestic violence, and an inability to

maintain safe and clean housing. Most relevant to this appeal, Mother was

unable to protect her other children from the harm that her abusive

relationship with their father caused them. Although Mother worked with a

mental health counselor to address her mental health and domestic violence

issues, Mother could not avoid abusive relationships.

       In 2018, Mother became pregnant with Child. The father of Child is not

the father of the other children (“Father”). Mother and Father also had an

abusive relationship. Mother did not disclose the abusive relationship or her

pregnancy to her mental health counselor. Also, Mother did not obtain pre-

natal care until one month before Child’s birth. When Mother gave birth to

Child in July of 2019, the Agency filed for and the trial court granted

emergency custody of Child to the Agency.

       On July 31, 2019, the trial court adjudicated the Child dependent and

granted custody to the Agency. On August 20, 2019, the court involuntarily

terminated Mother’s parental rights of Mother’s oldest child. As a result of

terminating Mother’s parental rights for her oldest child, the trial court, on

December 3, 2019, found aggravated circumstances against Mother, but still

ordered the Agency to provide services to Mother.3

       On March 9, 2020, the Agency filed Petitions for the Involuntary

Termination of Parental Rights of Mother, Father, or anyone else claiming
____________________________________________


3 The Orphans’ Court terminated the parental rights of Mother’s two other
children in January 2020.

                                           -2-
J-A07027-21



paternity of Child. The Agency also filed a Petition to Change the Child’s Goal

to Adoption.

      On August 10, 2020, the Orphans’ Court held the evidentiary hearing

on the petitions. Mother was present with her counsel, as well as Child’s

Guardian ad Litem/Counsel for Child. Father failed to appear, but his counsel

was present.

      The Agency presented testimony from Nicola Stidham, an expert in

mental health and domestic violence treatment who counseled Mother for

three years. In addition, Lisa Mohler, a caseworker for Partners in Parenting,

who, inter alia, supervised Mother’s visits with Child, testified. Mother testified

and presented testimony from Taylor Spinella, her former mental health

therapist.

      On August 14, 2020, the Orphan’s Court entered a decree involuntarily

terminating Mother's parental rights to Child.     Mother timely appealed and

complied with Pa.R.A.P. 1925. On November 9, 2020, the Orphans’ Court filed

its Rule 1925(a) Opinion.

ISSUE ON APPEAL

      Mother raises the following issues for our review:

      1. Whether the Trial Court erred in determining that the parental
         rights of Appellant/Mother, [R.F.,] are forever terminated
         insofar as[:]

          a. Under 23 Pa. C.S.A. Section 2511(a)(1) the Mother’s
          consistent compliance with her visitation schedule with the
          child evidenced to the Court a settled purpose of
          maintaining an ongoing relationship with the child.


                                       -3-
J-A07027-21



          b. Under 23 Pa. C.S.A. Section 2511(a)(2) the conditions
          which led to the placement of the child were in fact being
          addressed by the Mother through her successful and
          ongoing therapy, and as such, no evidence existed that the
          Mother could not, or would not, remedy these conditions.

          c. Under 23 Pa. C.S.A. Section 2511(a)(5) there was no
          evidence submitted that the conditions which led to the
          removal of the child could not, or would not, be remedied
          within a reasonable amount of time, insofar as Mother
          submitted documentation that clearly illustrated her
          consistent compliance and dedication to therapy, further
          evidencing a commitment to recovery.

          d. Whether the Trial Court erred in finding that under 23
          Pa. C.S.A. Section 2511(a)(8), termination of parental
          rights would best serve the needs of the child, insofar as
          Mother had voluntarily enrolled in, and actively
          participated in, a therapy program, consistently visited
          with the children, and evidenced a commitment to
          recovery, all of which were objectives of her Single Case
          Plan, in the hope of being reunified with her child.

Mother’s Brief, at 7.

LEGAL ANALYSIS

      In reviewing cases in which the Orphans’ Court involuntarily terminated

parental rights, appellate courts must accept the findings of fact and credibility

determinations of the Orphans’ Court if the record supports them.          In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013).        If the record supports the factual

findings, appellate courts then determine if the Orphans’ Court made an error

of law or abused its discretion. Id. Where the competent record evidence

supports the court’s findings, we must affirm the Orphans’ Court decree even

though the record could support an opposite result.         In re Adoption of

Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

                                      -4-
J-A07027-21



         The Orphans’ Court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004) (citations omitted). Appellate courts defer to the Orphans’ Court that

often has “first-hand observations of the parties spanning multiple hearings.”

In re T.S.M., supra at 267 (citations and quotation marks omitted).

Importantly, “[t]he court cannot and will not subordinate indefinitely a child's

need for permanence and stability to a parent's claims of progress and hope

for the future. Indeed, we work under statutory and case law that

contemplates only a short period of time ... in which to complete the process

of either reunification or adoption for a child who has been placed in foster

care.”     In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006)

(emphasis in original; citations omitted).

         In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the Orphans’ Court to conduct a bifurcated analysis.

See 23 Pa.C.S. § 2511(a) and (b). The Orphans’ Court first focuses on the conduct

of the parent, and, if the party seeking termination presents clear and convincing
evidence that the parent’s conduct meets one of the grounds for termination set
forth in Section 2511(a), then the Orphans’ Court will analyze whether termination
of parental rights will meet the needs and welfare of the child, i.e., the best
interests of the child. The Orphans’ Court should particularly focus on the
existence of the child's bond with the parent, if any, and the potential effect

on the child of severing such bond. In re L.M., 923 A.2d 505, 511 (Pa. Super.

                                       -5-
J-A07027-21



2007). A parent’s basic constitutional right to the custody and rearing of his

child is converted, upon the failure to fulfill his parental duties, to the child’s

right to have proper parenting and fulfillment of the child's potential in a

permanent, healthy, safe environment. In re B.N.M., 856 A.2d 847, 856 (Pa.

Super. 2004) (internal citations omitted).

      While the Orphan’s Court here found that the Agency met its burden of

proof under 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), we need only agree with

its decision as to any one subsection of Section 2511(a). If we also find that

the trial court’s factual findings support the requirements set forth in Section

2511(b), we will affirm the trial court’s decision to involuntarily terminate the

parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super 2004) (en

banc).

Termination Pursuant to Section 2511(a)(2)

      We conclude that the Orphans’ Court properly exercised its discretion in

terminating Mother’s parental rights pursuant to Section 2511(a)(2). Section

2511(a)(2) provides for termination of parental rights where the petitioner

demonstrates by clear and convincing evidence that “[t]he repeated and

continued incapacity, abuse, neglect or refusal of the parent has caused the

child to be without essential parental care, control or subsistence necessary

for his physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by the

parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P., 47 A.3d 817, 827

(Pa. 2012) (citations omitted).

                                       -6-
J-A07027-21



      The grounds for termination of parental rights under Section 2511(a)(2)

due to parental incapacity are not limited to affirmative misconduct; those

grounds may also include acts of refusal as well as incapacity to perform

parental duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). This

Court has long recognized that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

Id.   At a termination hearing, the Orphans’ Court may properly reject as

untimely or disingenuous a parent’s vow to follow through on necessary

services when the parent failed to co-operate with the agency or take

advantage of available services during dependency proceedings. Id. at 340.

      In this case, the Orphans’ Court terminated Mother’s parental rights

because of “Mother’s inability to recognize how her relationships can put her

child at risk.’ Orphans’ Court Op., 11/9/20, at 3. The Orphans’ Court found

that Mother is unable “to demonstrate proper judgment regarding the people

she associates with.” Id. The Orphans’ Court also observed that “Mother has

continued to let people into her life who have been acknowledged by the

agency as a risk to her child.” Id. The Orphan’s Court concluded that this

lack of judgment puts the Child’s safety “at risk” and demonstrates Mother’s

inability “to protect the [C]hild and provide [C]hild with a safe environment.”

Id.

      Additionally, the Orphans’ Court found that Mother has “not made

progress in domestic violence counseling.” Id. In particular, Mother has made

minimal progress in addressing “her inability to apply what she has learned in

                                     -7-
J-A07027-21



treatment to her personal life.” Id. Thus, Orphans’ Court concluded that the

Agency met the requirements of Section 2511(a)(2).4

       The record supports these findings. Ms. Stidham treated Mother

individually and in group sessions from 2017 until March 2020. Ms. Stidham

testified that Mother made minimal progress in incorporating what she learned

regarding domestic violence and her “instant involvement with unhealthy and

violent men.” See N.T., 8/10/20, at 15-19, 24. Id. Ms. Stidham concluded

that, throughout treatment, Mother was “entrenched in denial” and unable to

be honest regarding her personal life. As a result of Mother’s inability to

recognize the harm that her boyfriends caused her and her children, Mother

was discharged from treatment. Id. at 20-25. Ms. Stidham noted that even

after learning of Father’s troubled background, Mother continued to associate

with him. Id. at 18-20.

       Further, Ms. Stidham concluded that Mother had little understanding

that she was harming her other children when they witnessed the violence

between Mother and their father. Id. at 31. Ms. Stidham also concluded that

returning Child to Mother would place Child at risk because Mother cannot

protect a young child from the harm caused by witnessing domestic violence.

Id. at 20-21.
____________________________________________


4 Although Mother does not contest the conclusion of Orphans’ Court that the
Agency established that it was in the best interest of Child to terminate
Mother’s parental rights pursuant to Section 2511(b), the record supports the
Orphans’ Court findings. Ms. Stidham testified that Child is bonded to his foster
parents, cries throughout the visit with Mother, and willingly leaves Mother at
the end of the visit to return to his foster family. N.T. at 75, 92, 95.

                                           -8-
J-A07027-21



      Ms. Stidham does not believe that Mother would make any progress if

she were to continue with this treatment because “she has very, very

entrenched belief systems regarding domestic violence perpetrators [and] her

relationships[.]” Id. at 21.

      Ms. Mohler also confirmed that Mother has made minimal progress in

recognizing the harm that her abusive relationships cause her children. (N.T.

87). Ms. Mohler testified that Mother was deceitful about her relationships with

the fathers of her children and that Mother was not learning about the

consequences of her choice to continue to associate with these men. Id. Ms.

Mohler further testified that although Mother repeatedly claimed that she was

not in a relationship with Father, when Ms. Mohler went to Mother’s new home

on July 24, 2020, Mother was not home and she observed a man cooking food

inside who resembled Father in build. When Ms. Mohler knocked on the door,

the man stepped out of Ms. Mohler’s sightline and would not answer the door.

Id. at 80-81. Ms. Mohler returned a week later at 8:30 A.M. and observed

Mother’s car in the driveway and Father in the alleyway. Id.

      The four issues that Mother raises on appeal are based on Mother’s

contention that there was insufficient evidence to support termination of her

parental rights pursuant to Section 2511(a)(2) because she changed her

behaviors, complied with ongoing therapy, and consistently did whatever was

necessary to have Child returned to her.      Mother’s Brief, at 9-10, 12-13.

Mother relies on Ms. Stidham’s testimony that Mother was able verbalize the

information she learned through three years of treatment and Ms. Spinella’s

                                     -9-
J-A07027-21



testimony that Mother had made good progress in her mental health

treatment.   Id. at 9-10.   Further, Mother argues that at the time of the

hearing, she owned her own home, was employed, was consistent in visiting

Child, and there was no evidence that she tested positive for drugs since the

case opened. Id. 9-10, 12-13. Mother asserts that she had maintained her

bond with Child and that her love for Child was evident. Id. at 12-13. Mother

concludes that she was addressing the conditions which led to the placement

of Child through her successful and ongoing therapy and no evidence existed

that she could not, or would not, remedy these conditions. Id. at 13.

      Mother, however, is merely raising weight of evidence arguments. The

Orphans’ Court found the evidence that Mother relies upon not to be

persuasive. Rather, as discussed supra, the Orphans’ Court found persuasive

the evidence that demonstrates that Mother lacks the capacity to recognize

the harm that she causes to her children by exposing them to abusive

relationships and, consequently, the ability to avoid such relationships. The

court also relied upon the testimony that Mother will not develop this ability

in the near future. Since we will not and cannot re-weigh the evidence, we

find Mother’s arguments meritless. In re T.S.M., supra.

       Having found no error of law or abuse of discretion, pursuant to our

standard of review, we affirm the decree terminating Mother’s parental rights

to Child.

      Decree affirmed.




                                    - 10 -
J-A07027-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/14/2021




                          - 11 -